Citation Nr: 1617814	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-03 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to service connection for hemorrhoids.
 
4.  Entitlement to service connection for a cervical spine disability.
 
5.  Entitlement to higher ratings for a lumbar spine disability, rated as 20 percent disabling from April 13, 2005, 100 percent disabling from June 14, 2011, to August 31, 2011, and 40 percent disabling from September 1, 2011.

6.  Entitlement to a higher rating for radiculopathy of the right lower extremity secondary to the lumbar spine disability, rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 and from September 2001 to April 2005, with service in the Coast Guard Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2006 and January 2010 by the RO.  In October 2015, the Veteran testified at a hearing before the undersigned.

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his October 2015 hearing before the Board, the Veteran requested that his appeal with regard to the issues of entitlement to an increased rating for a lumbar spine disability and radiculopathy of the right lower extremity be withdrawn.

2.  Resolving the benefit of the doubt in favor of the Veteran, the competent and credible evidence of record demonstrates that the Veteran's skin condition, actinic keratosis, seborrheic keratosis, and basal cell carcinoma, was caused or aggravated by his service.

3.  Resolving the benefit of the doubt in favor of the Veteran, the competent and credible evidence of record demonstrates that the Veteran's sleep apnea was caused or aggravated by his service.

4.  Resolving the benefit of the doubt in favor of the Veteran, the competent and credible evidence of record demonstrates that the Veteran's cervical spine disability was caused or aggravated by his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for a skin condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In May 2012, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeals as to the issues of entitlement to increased ratings for a lumbar spine disability and radiculopathy of the right lower extremity, as identified in the March 2012 statements of the case.  At his October 2015 hearing, where he was assisted by his representative, the Veteran testified that he no longer wished to pursue those claims.  The Board finds that the Veteran's testimony satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issues of entitlement to increased ratings for a lumbar spine disability and radiculopathy of the right lower extremity, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to increased ratings for a lumbar spine disability and radiculopathy of the right lower extremity are dismissed.


Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Skin Condition 

The Veteran contends that he first developed cancerous skin tags while serving in Galveston, Texas, and being in the direct sun at peak times during the day.  

The Board note that the service treatment records are negative for any indication of a skin condition such as keratosis or other skin tags.  

However, in August 2009, the Veteran's private physician submitted a statement that the Veteran had been under his care since February 2005, while he was still in service, and that since that time he had been treated for recurrent skin lesions, to include actinic keratosis, seborrheic keratosis, and basal cell carcinoma.  The location of the lesions were on his shoulders, knees, face, and hands.  The physician noted that while in service, the Veteran was housed in a beach front condominium and exercised from 2 PM to 4 PM each day because his work shift began at 6 PM.  It was therefore more likely than not that the Veteran's frequent sun exposure while in service contributed to his recurrent skin lesions, including his basal cell carcinoma. 

On October 2009 VA examination, the Veteran reported that over the previous years he had been to dermatologists on a regular basis due to sun-related skin problems dating back to his time in the Coast Guard.  A review of the file showed treatment for basal skin cancer and actinic keratosis in 2007 and 2009.  Physical examination resulted in a diagnosis of basal cell skin cancers on two occasions with no residuals, actinic keratosis, left ear, status post cryotherapy with no residual, and seborrheic keratoses.  The examiner noted that the Veteran did not have a susceptible type of skin to skin cancer, and thus his two skin cancers were due to excessive exposure to ultraviolet light.  It was as likely as not that the Veteran's four years that he spent in service at which time he apparently chose to sun during the most injurious time of the day significantly contributed to the development of his two skin cancers and actinic keratoses.

In light of the two positive opinions in this case, and because those opinions demonstrate a chronic injury in service, a continuity of symptoms since service, and a relationship between the current disability and service, the Board finds that the elements of service connection have been met, and therefore service connection for a skin condition is warranted.


Sleep Apnea

The Veteran contends that his current sleep apnea was caused or aggravated by his service, during which time he had interrupted sleep.  The service treatment records reflect that in March 2002, the Veteran reported frequent trouble sleeping.  He would awaken every two hours.

Post-service treatment records from the Veteran's primary care physician reflect that in May 2005, the Veteran was assessed to suffer from a chronic sleep dysfunction.  On April 2006 VA examination, the Veteran reported that was a light sleeper and would awaken throughout the night, however, he was able to get a full night's sleep.  Psychiatric evaluation at that time was negative for a sleep disorder such as insomnia.  Then, in October 2007, a polysomnogram resulted in a diagnosis of severe obstructive sleep apnea.

In August 2009, the Veteran's private physician submitted a statement that the Veteran had been under his care since February 2005 while he was in active service.  During that time, the Veteran experienced sleep-related issues and had been taking sleeping pills for many years.  However, his symptoms continued.  Ultimately, in 2007, a polysomnogram was ordered at which time it was found that the Veteran suffered from sleep apnea.  It was evidence to the physician that the Veteran's sleep problems began, or were made worse by, his service and that if further investigation had been performed while he was in service, sleep apnea would have been diagnosed.

On April 2011 VA examination, the Veteran reported the had had trouble with nocturnal awakenings for ten years.  He typically had initial and middle insomnia for which he took various medications.  The examiner concluded that it was less likely than not that the Veteran's sleep apnea began in service because the service records did not mention that he experienced drowsiness, and such was a cardinal feature of the sleep deprivation associated with sleep apnea.  Because the service records did not contain reports of fragmented or impaired sleep or sleep deprivation, it was not likely that his sleep apnea began in service.

The Board notes, however, that the service records do reflect fragmented sleep, in that in 2002 the Veteran reported that he would awaken every two hours.  Moreover, the Veteran has consistently stated that he had a longstanding history of awakening throughout the night, and those statements are both competent and credible evidence in support of his claim.  Because of the above, the Board places less probative weight on the April 2011 VA examination because it does not take into account or discuss the service records that did show fragmented sleep, nor does it give weight to the Veteran's statements of frequent awakening.  On the other hand, the August 2009 private opinion was provided by a physician who was familiar with the Veteran's clinical history of sleep problems during service and provides a well-reasoned explanation as to the trajectory of the Veteran's sleep history and eventual diagnosis of sleep apnea.  The Board finds that the August 2009 private opinion is persuasive evidence for these reasons and when taking into account that opinion with the remainder of the medical evidence, finds that the weight of the evidence favors the Veteran and thus service connection for sleep apnea is warranted.

Cervical Spine Disability 

The Veteran contends that his cervical spine disability was caused or aggravated by his service when he fell from the back of a truck while completing his active duty for training requirement.

Service treatment records reflect that on February 25, 1999, the Veteran was performing his monthly reserve inactive duty for training orders when he fell from a truck and injured his head, neck, and back and was hospitalized.  A corresponding MRI of the cervical spine demonstrated spondylosis of the cervical spine in addition to a lumbar spine disability.  On discharge from the hospital, the Veteran was to wear a cervical spine collar at all times and not perform heavy lifting.  Service personnel records reflect that the Veteran had been ordered to duty, inactive duty for training, for this period of time, from February 14, 1999, to the February 26, 1999.  Service records from the Veteran's second period of active service reflect that on separation examination, the Veteran reported ongoing pain in his low back and his neck.

Post-service treatment records reflect ongoing treatment for a cervical spine disability.  On October 2008 VA examination, the Veteran reported cervical spine pain that radiated into both upper extremities.  Physical examination showed tenderness in the cervical musculature.  The Veteran was diagnosed with cervical spine radiculopathy involving both upper extremities secondary to spondylosis and degenerative changes of the disc and facets in the lower cervical spine.  The examiner opined that both the Veteran's lumbar spine disability, for which he is already in receipt of service connection, and his cervical spine disability stemmed from the same pathology, spondylosis and degenerative joint disease, and that both conditions were manifested during service as the Veteran continues to suffer from the same symptomatology as was in service.

In this case, the Board finds that service connection for a cervical spine disability is warranted.  For one, the service records document an injury to the cervical spine that occurred in the line of duty, while performing a training exercise, during a qualifying period of service as regulated by 38 U.S.C. § 101(24).  The record also demonstrates a continuity of symptoms since the injury.  Finally, the record includes a probative, persuasive medical opinion that relates the Veteran's current cervical spine disability with his service based upon review of the Veteran's service records and current symptomatology.  Accordingly, because the elements of service connection have been met, service connection for a cervical spine disability is warranted. 


ORDER

The issue of entitlement to a higher rating for a lumbar spine disability is dismissed.

The issue of entitlement to a higher rating for radiculopathy of the right lower extremity is dismissed.

Service connection for a skin condition is granted.

Service connection for sleep apnea is granted.

Service connection for a cervical spine disability is granted.


REMAND

With regard to the claim for service connection for hemorrhoids, the Board finds that a VA examination and opinion is necessary in order to adjudicate the claim.  The Veteran contends that his hemorrhoids were aggravated by his second period of active service, when he was sitting for extended periods of time during his shifts, causing discomfort.  

The service treatment records demonstrate that on May 1965 induction examination, it was noted that the Veteran suffered from hemorrhoids.  Accordingly, the Board finds that hemorrhoids pre-existed the Veteran's active duty service.  See 38 U.S.C.A. § 1111.  Because the presumption of soundness does not apply, the evidence must show that the disability increased in severity during service.  See Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994) (if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.)  In that regard, records from the Veteran's service in the Coast Guard Reserve, dated following his discharge from active service in 1968, reflect that in 1978, he underwent a hemorrhoidectomy.  Then, during the Veteran's second period of active service, from September 2001 to April 2005, there was a notation of hemorrhoids on December 2003 annual examination.  The Veteran contends that he underwent three colonoscopies during his second period of active service due to ongoing rectal bleeding.  Private treatment records reflect that in September 2005, the Veteran reported bright red blood from his rectum off and on.  His previous coloscopy had been negative.  An October 2005 coloscopy showed small internal hemorrhoids.  On April 2006 VA examination, the Veteran stated that he occasionally had small amount of bright red blood on toilet tissue.  He had noticed external hemorrhoids at times.  

In light of the above evidence, and the Veteran's contentions that his hemorrhoids were aggravated by his second period of active service, an opinion should be obtained as to whether there was an aggravation of the Veteran's hemorrhoids during his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the etiology of his hemorrhoids.  The claims file should be made available to the examiner.  The examiner is requested to provide the following opinions with rationale:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hemorrhoids that pre-existed his entry into active service, and were noted on entry into service in the mid-1960s, increased in severity during either period of service?  The Veteran had active service from February 1966 to February 1968 and from September 2001 to April 2005.  

(b) If the hemorrhoids increased in severity during either period of service, is it clear and unmistakable (obvious, manifest, or undebatable) that such increase in disability was due to the natural progress of the preexisting condition?

The examiner should take into account and discuss as necessary the Veteran's May 1965 induction examination, his report of a hemorrhoidectomy in 1978, the notation of hemorrhoids in 2003, and the private treatment records dated in 2004 and 2005 documenting rectal bleeding and internal hemorrhoids, as well as the Veteran's contentions that sitting for many hours per day during his second period of service aggravated his hemorrhoids.

2.  Then, readjudicate the claim for service connection for hemorrhoids.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


